Case 1:21-mj-00225-RMM Document3 Filed 02/11/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Case: 1:21-mj-00225.

UNITED STATES OF AMERICA 2 Assn Gate: 21112021
. Description: COMPLAINT W/ARREST WARRANT
v.
VIOLATIONS:
KELLY MEGGS,
: 18 U.S.C. § 371
CONNIE MEGGS, : (Conspiracy)
GRAYDON YOUNG, and : 18 U.S.C. §§ 1361, 2
: (Destruction of Government Property and
LAURA STEELE, : Aiding and Abetting)
Defendants. : 18 U.S.C. §§ 1512(c)(2), 2
: (Obstruction of an Official Proceeding and
Aiding and Abetting)

18 U.S.C. §§ 1752(a)(1), (2)
(Restricted Building or Grounds)

18 U.S.C. § 1519
(Obstruction of Justice / Destruction of
Records)
ORDER
This matter having come before the Court pursuant to the application of the United States
to seal criminal complaint, the Court finds that, because of such reasonable grounds to believe
the disclosure will result in flight from prosecution, destruction of or tampering with evidence,
intimidation of potential witnesses, and serious jeopardy to the investigation, the United States
has established that a compelling governmental interest exists to justify the requested sealing.
1. IT IS THEREFORE ORDERED that the application is hereby GRANTED, and

that the affidavit in support of criminal complaint and other related materials, the instant

application to seal, and this Order are sealed until the four arrest warrants are executed.
Case 1:21-mj-00225-RMM Document3 Filed 02/11/21 Page 2 of 2

2. IT IS FURTHER ORDERED that the Clerk’s office shall delay any entry on the

public docket of the four arrest warrants until they are executed.

Robin M. Meriweather
ft ~~ Mfoivo— 2021.02.11 23:56:30
: 05°00"

Date:

 

 

UNITED STATES MAGISTRATE JUDGE
